DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 separately recite the term “co-reactant precursor”.  Claims 3, 4, and 9 recite the term “the co-reactant”, while Claims 5, 6, 14, and 15 recite the term “a second-co-reactant”.  It is unclear from the specification whether the term “co-reactant precursor” (e.g. PG 0007, 0008) is meant to be a precursor for a co-reactant or whether the term “co-reactant precursor” is meant to be equivalent to the term “co-reactant” (e.g. PG 0020), e.g. a precursor that is a co-reactant with another precursor in the reaction chemistry.  PG 0016 further equivocates “second precursor (or co-reactant)”, adding further difficulty to determining the proper interpretation of the term. Separately, the presence of the term “second-co-reactant” in Claims 5, 6, 14, and 15 in the absence of a clearly defined first co-reactant raises questions as to whether the second co-reactant is one of the co-reactant precursors referred to in Claims 1 and 10 or a separate co-reactant.  Also separately, the presence of the term “second boron precursor” in Claims 5, 6, 14, and 15 in the absence of a clearly defined first boron precursor raises questions as to whether the second boron precursor is necessarily one of the boron precursors referred to in Claims 1 or 10 or a separate boron precursor.  For all of the foregoing reasons, Claims 1-15 are held as indefinite as the claims not listed do not address the cited deficiencies. 
Claim 9 recites the term “IPA” at Line 2 thereof.  The specific chemical that IPA is meant to stand for is not disclosed in the specification as filed.  Therefore, Claims 9 and 11-13 are held as indefinite.
Claim 10 recites the limitation "co-reactant precursor" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.  The previously discussed precursors in the claim are a lithium precursor which comprises a lithium tertiary butoxide and a boron precursor; it is unclear if the co-reactant precursor is meant to be the lithium precursor, a component of the lithium precursor, or a different compound.  If this rejection is overcome by adding an antecedent reference to a co-reactant precursor in combination with the boron precursor as in Claim 1, this would raise a question of double patenting between Claims 1 and 10.  There is no distinction in the specification between a lithium boron coating and a boron lithium coating; therefore, amending Claim 10 in the specific manner of Claim 1 would raise double patenting questions.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8 and 13 recite identical subject matter, and Claim 13 indirectly depends from Claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
In the interest of compact prosecution, the following claim interpretations are applied for examination purposes.
In Claim 1, the first instance of “co-reactant precursor” is interpreted as “a co-reactant precursor”, and the second instance of “co-reactant precursor” is interpreted as “the co-reactant precursor”.
In Claims 3-6. 9, and 14-15, the term “co-reactant” is held as equivalent to the term “co-reactant precursor” in Claim 1; any material that reacts to form a deposition product is held to read on “co-reactant” and therefore on “co-reactant precursor”.
In Claims 5, 6, 14, and 15, the terms “second boron precursor” and “second-co-reactant” are interpreted to mean a second, distinct application of a boron precursor and a co-reactant (not necessarily a different boron precursor or a different co-reactant).
In Claims 1 and 10, the terms “lithium boron coating” (Claim 1) and “boron lithium coating” (Claim 10) are held as equivalent in the absence of a clear definition in the specification as to what differentiates these terms.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should either of claims 5 and 14 be found allowable, and/or should either of claims 6 and 15 be found allowable, the other recited claim of the specific pair will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 8 and 13 are objected to because of the following informalities:  the compound “triethyl borate” is recited twice in each claim as part of the group of boron precursors.
Claims 8 (“precusor” in Line 1) and 11 (“trimethy” in Line 1) are objected to for the cited typographical errors.  The terms are interpreted as “precursor” and “trimethyl” respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dasgupta ‘208 (U.S. PGPub 2020-0028208).
Claim 1 – Dasgupta ‘208 teaches a method of forming a lithium boron coating (PG 0017-0018, PG 0100-0101) comprising:
providing a substrate (PG 0101, etched silicon trenches upon which films are deposited) within an atomic layer deposition reactor (PG 0100, reactor for ALD process disclosed therein); and
depositing a coating of lithium boron composite by an atomic layer deposition process (PG 0100-0101) including:
pulsing a lithium precursor comprising an lithium tertiary butoxide into the reactor (PG 0100, lithium tertiary butoxide expressly disclosed);
purging the reactor of the lithium precursor (PG 0100, purge of said precursor expressly disclosed);
pulsing a boron precursor and co-reactant precursor (PG 0100, TIB and ozone disclosed as respective precursors (ozone held as co-reactant); TIB is triisopropylborate as disclosed at PG 0091); and
purging the reactor of the boron precursor and co-reactant precursor (PG 0100, purging of TIB and ozone expressly disclosed).  
Claim 10 – Dasgupta ‘208 teaches a method of forming a boron lithium coating (PG 0017-0018, PG 0100-0101) comprising:
providing a substrate (PG 0101, etched silicon trenches upon which films are deposited) within an atomic layer deposition reactor (PG 0100, reactor for ALD process disclosed therein); and
depositing a coating of lithium boron composite by an atomic layer deposition process (PG 0100-0101) including:
pulsing a lithium precursor comprising an lithium tertiary butoxide into the reactor (PG 0100, lithium tertiary butoxide expressly disclosed);
purging the reactor of the lithium precursor (PG 0100, purge of said precursor expressly disclosed);
pulsing a boron precursor (PG 0100, TIB disclosed as boron precursor; TIB is triisopropylborate as disclosed at PG 0091); and
purging the reactor of the boron precursor and co-reactant precursor (PG 0100, purging of TIB and ozone expressly disclosed; ozone held as a co-reactant precursor).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta ‘208.
Claim 8 – Dasgupta ‘208 teaches the method of claim 1, but does not expressly disclose an embodiment wherein the boron precursor is selected from the group consisting of boric acid, trimethyl borate, triethyl borate, B2H6, B2F4, BF3 and Hf(BH4)4.  PG 0100 discloses TIB as an exemplary precursor; PG 0091 discloses trimethylborate and diboron tetrafluoride (B2F4) as known alternatives to TIB.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dasgupta ‘208 to use e.g. trimethylborate in place of TIB as the boron precursor for ALD.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 2-4, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta ‘208 as applied to Claims 1 and 8 above, and further in view of Mane ‘915 (U.S. PGPub 2019/0062915).
Claim 2 – Dasgupta ‘208 teaches the method of claim 1, but does not expressly disclose an embodiment wherein the boron precursor is boric acid.  Dasgupta ‘208 discloses e.g. TIB at PG 0100.  Mane ‘915 is drawn to methods of creating boron-comprising layers (Title, PG 0024) and discloses that for ALD reactions to deposit boron, TIB (triisopropoxyborane, an alternative name for triisopropyl borate as disclosed in Dasgupta ‘208) and boric acid are known alternative materials for the purpose (PG 0024).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dasgupta ‘208 to use boric acid instead of TIB as an ALD precursor for depositing boron.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 3 – Dasgupta ‘208 teaches the method of claim 1, but does not expressly disclose an embodiment wherein the co-reactant is methanol.  Mane ‘915 is drawn to methods of creating boron-comprising layers (Title, PG 0024) and discloses that for ALD reactions to deposit boron, TIB (PG 0024, triisopropoxyborane, an alternative name for triisopropyl borate as disclosed in Dasgupta ‘208) and methanol (PG 0025) are known materials for ALD deposition of boron.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dasgupta ‘208 to use methanol instead of ozone as an ALD precursor for depositing boron.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 4 – Claim 4 is rejected on the same basis as Claims 2 and 3; both boric acid and methanol are known as alternative ALD precursors for depositing boron, and they are expressly disclosed in use together at Mane ‘915 PG 0030.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 9 – Dasgupta ‘208 teaches the method of claim 8, but does not expressly disclose an embodiment wherein the co-reactant is selected from the group consisting of methanol, acetone, IPA, ethanol, and acetic acid.  Mane ‘915 is drawn to methods of creating boron-comprising layers (Title, PG 0024) and discloses that for ALD reactions to deposit boron, TIB (PG 0024, triisopropoxyborane, an alternative name for triisopropyl borate as disclosed in Dasgupta ‘208) and methanol or ethanol (PG 0025) are known materials for ALD deposition of boron.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dasgupta ‘208 to use methanol or ethanol instead of ozone as an ALD precursor for depositing boron as suggested by Mane ‘915.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 11 – Dasgupta ‘208 / Mane ‘915 render obvious the method of claim 9, wherein the boron precursor is trimethyl borate (Dasgupta ‘208 PG 0091, Mane ‘915 PG 0024).  
Claim 12 – Dasgupta ‘208 / Mane ‘915 render obvious the method of claim 9, wherein the boron precursor is triethyl borate (Mane ‘915 PG 0024, triethoxyborane is an alternative name for triethyl borate).  
Claim 13 – Dasgupta ‘208 / Mane ‘915 render obvious the method of claim 9, wherein the boron precursor is selected from the group consisting of boric acid (Mane ‘915 PG 0024), trimethyl borate (Dasgupta ‘208 PG 0091 and Mane ‘915 PG 0024), triethyl borate (Mane ‘915 PG 0024, triethoxyborane is an alternative name for triethyl borate), B2F4 (Dasgupta ‘208 PG 0091 and Mane ‘915 PG 0024), and BF3 (Mane ‘915 PG 0024).

Claims 5-7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta ‘208 as applied to claim 1 above, and further in view of Li ‘392 (U.S. PGPub 2014/0302392).
Claims 5 and 14 – Dasgupta ‘208 teaches the method of Claim 1, but does not teach or suggest a method further comprising pulsing a second boron precursor and a second-co-reactant to deposit a boron fluoride.  Li ‘392 is drawn to the formation of stabilization coatings (PG 0027) over lithium rich complex metal oxides (PG 0027), inclusive of lithium oxides containing boron (PG 0050).  The stabilization coatings may be formed by ALD (PG 0064) and may comprise metal fluorides (PG 0064) where the metal may be boron (PG 0064) and the reagents may be alternately introduced (PG 0067, 0070).  The stabilization coatings advantageously improve cycle capacities and shelf life in non-aqueous electrolytes so treated (PG 0028-0029).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dasgupta ‘208 to treat the lithium-boron oxide compound formed therein with an ALD metal fluoride stabilization coating as suggested by Li ‘392, as Dasgupta ‘208 wants to form the oxide for use as a non-aqueous electrolyte and Li ‘392 teaches that the coating stabilization coatings advantageously improve cycle capacities and shelf life in non-aqueous electrolytes so treated.  
Claims 6 and 15 – Dasgupta ‘208 teaches the method of Claim 1, but does not teach or suggest a method further comprising pulsing a second boron precursor and a second-co-reactant to deposit a boron sulfide.   Li ‘392 is drawn to the formation of stabilization coatings (PG 0027) over lithium rich complex metal oxides (PG 0027), inclusive of lithium oxides containing boron (PG 0050).  The stabilization coatings may be formed by ALD (PG 0064) and may comprise metal sulfides (PG 0068) where the metal may be boron (PG 0064) and the reagents may be alternately introduced (PG 0067, 0070).  The stabilization coatings advantageously improve cycle capacities and shelf life in non-aqueous electrolytes so treated (PG 0028-0029).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dasgupta ‘208 to treat the lithium-boron oxide compound formed therein with an ALD metal sulfide stabilization coating as suggested by Li ‘392, as Dasgupta ‘208 wants to form the oxide for use as a non-aqueous electrolyte and Li ‘392 teaches that the coating stabilization coatings advantageously improve cycle capacities and shelf life in non-aqueous electrolytes so treated.
Claim 7 – Dasgupta ‘208 teaches the method of Claim 1, but does not teach or suggest a method further comprising depositing via ALD a stabilizing layer.  Li ‘392 is drawn to the formation of stabilization coatings (PG 0027) over lithium rich complex metal oxides (PG 0027), inclusive of lithium oxides containing boron (PG 0050).  The stabilization coatings may be formed by ALD (PG 0064) and may comprise metal fluorides (PG 0064) and metal sulfides (PG 0068) where the metal may be boron (PG 0064) and the reagents may be alternately introduced (PG 0067, 0070).  The stabilization coatings advantageously improve cycle capacities and shelf life in non-aqueous electrolytes so treated (PG 0028-0029).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dasgupta ‘208 to treat the lithium-boron oxide compound formed therein with an ALD metal fluoride or metal sulfide stabilization coating as suggested by Li ‘392, as Dasgupta ‘208 wants to form the oxide for use as a non-aqueous electrolyte and Li ‘392 teaches that the coating stabilization coatings advantageously improve cycle capacities and shelf life in non-aqueous electrolytes so treated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712